Citation Nr: 1532292	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to a compensable rating for a right shoulder disability.

4.  Entitlement to more than a 20 rating for a right shoulder disability.

5.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to October 1990 and his awards and decorations include the Battle E Ribbon.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The claims for service connection for low back and right hip disabilities as well as the claim for more than a 20 rating for a right shoulder disability and an increased rating for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's right shoulder disability is manifested by at least lost motion that, when taking into account his complaints of pain, equates to motion of the arm limited to shoulder level.


CONCLUSION OF LAW

The criteria for at least a 20 percent rating for a right shoulder disability, have been met at all times during the pendency of the appeal.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected right shoulder disability meets the criteria for an increased rating at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's right shoulder disability is rated as non-compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant and therefore his right upper extremity is his dominant extremity for rating purposes.  See VA examination dated in January 2011.

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

At all times during the pendency of the appeal the Veteran has complained of right shoulder pain with motion.  Likewise, when examined by VA in January 2011 the Veteran complained of right shoulder pain.  Moreover, when examined at that time the pain free range of motion of the right shoulder after repetition was flexion to 110 degrees, abduction to 110 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Nothing in the Veteran's treatment records show his adverse symptomatology to be worse than what was reported by this VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Similarly, the Board finds that the VA examiner's opinion as to the pain free range of motion of the right shoulder more probative than any lay claims from the appellant to the contrary even though his symptomatology is observable by a lay person (see Davidson) because the examiners have medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board finds that when taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca and Mitchell that the appellant's lost right shoulder motion, which at its worst shows flexion and abduction limited to 110 degrees, equates to limitation of motion of the major arm at shoulder level but not midway between side and shoulder level.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for at least a 20 percent rating have been met under Diagnostic Code 5201.  38 C.F.R. § 4.71.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  See Hart.


ORDER

At least a 20 percent rating for a right shoulder disability is granted at all times during the pendency of the appeal.


REMAND

As to the claims of service connection for low back and right hip disabilities, the Board finds that a remand to obtain a VA opinion as to whether either disability was caused or aggravated by the Veteran's military service and/or service-connected right knee disorder because the January 2011 VA opinion did not address the question of aggravation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 

As to the claim for more than a 20 percent rating for the right shoulder disability and an increased rating for a right knee disorder, the Board finds that a remand to provide the Veteran with another VA examination that takes into account all the evidence added to the record since the January 2011 VA examination is required.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

While the appeal is in Remand status, relevant ongoing VA and private medical records should also be requested.  See 38 U.S.C.A. § 5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's post-April 2012 treatment records from the Martinez VA Medical Center.

2.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records including from Kaiser. 

3.  Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his low back and right hip disabilities as well as the current problems caused by his service-connected right knee disorder to include its impact on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the origins of his low back and right hip disabilities as well as to determine the severity of his right knee disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

The Service Connection Claims

(a)  What are the diagnoses of all of the Veteran's low back and right hip disabilities to include any radiculopathy?    

(b)  As to each diagnosed low back and right hip disability, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any low back and right hip arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As each diagnosed low back and right hip disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected right knee disorder to include as a residual of a fall caused by the right knee disorder?  

The Increased Rating Claim

(a)  X-rays of the right knee and right shoulder should be taken and arthritis should be specifically ruled out. 

(b)  The examiner should conduct complete range of motion studies with specific findings as to flexion and extension of the right knee and specific findings as to flexion, extension, abduction, and adduction of the right shoulder.  

(d)  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of the right knee and flexion, extension, abduction, and adduction of the right shoulder, i.e., the extent of his pain-free motion.  

(d)  The examiner should also discuss the presence of any instability in the right knee and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

The service connection opinions cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, adjudicating the claims.  As to the rating for the right knee and right shoulder disorders, the adjudication should consider, among other things, the degree to which pain further limits the r motion.  See 38 C.F.R. §§ 4.40, 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As to the rating for the right knee, the adjudication should also consider whether the Veteran meets the criteria for separate ratings for instability and lost motion caused by arthritis as well as separate ratings for lost flexion and lost extension.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).   

6.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the October 2013 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


